DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed February 9, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1, 2, and 4-11 are pending.
4.	In the reply filed on October 7, 2021, applicant elected Group I without traverse.  The claims to the non-elected invention have been cancelled.
5.	Claims 1, 2, and 4-11 are examined on the merits.

Claim Rejections - 35 USC § 112
6.	Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As discussed in the previous Office action, the claim 1 is indefinite because it is unclear what characteristics an extract must have in order to be considered a “natural” extract.  The specification does not clearly define what is included or excluded by “natural” extract.  Applicant argues that the amendment to the claims clarifies this issue.  However, the amendment has moved language from claim 3 which was considered indefinite to claim 1.  As discussed above, it is unclear what characteristics an extract must have in order to be considered a 

Claim Rejections - 35 USC § 103
7.	Claims 1, 2, 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohla (US 9,610,463) in view of Harripersad (US 2011/0129453) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the references do not teach the claimed invention because the references do not teach the use of Maca root extract in the composition.  However, as discussed in the previous Office action, Harripersad specifically teaches the use of Lepidium meyenii root extract (see paragraph 46 and claim 12).  Lepidium meyenii is the botanical name for maca.  Thus, the references do teach the use of maca root extract in the composition.
In regards to the new limitations of claim 1 stating that the “Maca root extract stimulates artery positioned in a penis of male to promote blood circulation and enhance erection of the penis of male,” a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art taken together teach the same .
8.	Claims 6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gohla (US 9,610,463) in view of Harripersad (US 2011/0129453) as applied to claims 1-5 and 7 above, and further in view of Ciccognani (US 7,854,940) for the reasons set forth in the previous Office action.
	Applicant did not specifically point out supposed errors in this rejection.  Thus, it is considered valid for the reasons set forth in the previous Office action and for the reasons discussed above.

9.	No claims are allowed.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655